Title: To Benjamin Franklin from [James Theobald], 7 November 1777
From: Theobald, James
To: Franklin, Benjamin


Dear Sir.
Lond. 7 Novr 77.
I take the Liberty of acquainting You by means of my Particular Freind Mr. James Joseph de Bay Manufactor of Lace in the New Street near the Play House at Brussells, That on the 27 past I Recieved a Letter from Miss Lydia B. of Preston Acquainting Us That on the 24 past She and her afflicted Sisters had the Misfortune to loose the very best of Mothers. She begged I would acquaint you if possible with this melancholy Event and to intreat you would break it to our Worthy and Esteemed Freind R. B. We have broke it to Her Dear Sister Anna Maria B in the tenderest manner we Could, she is at present inconsolable, but We hope Her Good Sence, and Time will alleviate her present Distress. Thank God: She as well as the Rest of her and our Family are all in good Health. The Miss A:M:B is with Us and desires to join with Us in most affectionate Compliments to You and Mr. R B wishing You both health and Happiness. I have the Honor to be My Dear Sir Your most obedient and most humble Servant.
Mrs. S. & Daughr. were well when we heard last of them.
 
Notation: Le Fevre London
